Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be

                                                                    FILED
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
                                                                  Jun 05 2012, 8:29 am
collateral estoppel, or the law of the case.

ATTORNEY FOR APPELLANT:                                                  CLERK
                                                                       of the supreme court,
                                                                       court of appeals and
                                                                              tax court



GREGORY K. BLANFORD
The Blanford Law Office
South Bend, Indiana


                                  IN THE
                        COURT OF APPEALS OF INDIANA
IN THE MATTER OF THE PATERNITY OF                  )
N.M.E., Minor Child,                               )
                                                   )
J.E.E., Father,                                    )
                                                   )
       Appellant-Petitioner,                       )
                                                   )
                  vs.                              )     No. 71A03-1112-JP-549
                                                   )
J.B., Mother,                                      )
                                                   )
       Appellee-Respondent,                        )

                        APPEAL FROM THE ST. JOSEPH PROBATE COURT
                              The Honorable Peter J. Nemeth, Judge
                            The Honorable Barbara Johnston, Magistrate
                                  Cause No. 71J01-0905-JP-534

                                          June 5, 2012

                   MEMORANDUM DECISION - NOT FOR PUBLICATION

MAY, Judge
       J.E. appeals the juvenile court’s order that his parenting time with his daughter,

N.M.E., is to be supervised. We reverse and remand.

                        FACTS AND PROCEDURAL HISTORY

       On June 10, 2009, the juvenile court entered an order establishing J.E. (Father) as the

father of N.M.E., a daughter born to J.B. (Mother) on March 21, 2008. On May 25, 2010, the

trial court accepted the mediated agreement between the parties, in which Mother and Father

agreed to share joint legal and physical custody of N.M.E.

       On January 5, 2011, Father filed a petition to modify child custody, support, and

parenting time. On July 19, the Department of Child Services (DCS) filed petitions to

adjudicate N.M.E. a Child in Need of Services (CHINS) based on allegations Father had

sexually abused her. On October 11, the juvenile court held a hearing on the parenting time

request and CHINS allegations. On October 31, the juvenile court dismissed the CHINS

petitions with prejudice and ordered Father’s parenting time with N.M.E. to be supervised.

                             DISCUSSION AND DECISION

       Pursuant to Ind. Code § 31-14-14-1, a “noncustodial parent is entitled to reasonable

parenting time rights unless the court finds, after a hearing, that parenting time might: (1)

endanger the child’s physical health and well-being; or (2) significantly impair the child’s

emotional development.” Although that statute says parenting time can be restricted if it

“might” have an adverse impact on the child, we have interpreted the statute to mean “a court

may not restrict visitation unless that visitation would endanger the child’s physical health or

well-being or significantly impair the child’s emotional development.” Farrell v. Littell, 790

                                               2
N.E.2d 612, 616 (Ind. Ct. App. 2003) (emphasis in original). By its plain language, Ind.

Code § 31-14-14-1 “requires the trial court to make a finding of physical endangerment or

emotional impairment prior to placing a restriction on the noncustodial parent’s visitation.”

In re Paternity of V.A.M.C., 768 N.E.2d 990, 1001 (Ind. Ct. App. 2002), on reh’g, 773

N.E.2d 359 (Ind. Ct. App. 2002) (remanding to trial court for findings to support supervised

visitation pursuant to Ind. Code § 31-14-14-1, original opinion affirmed in all other respects).

       The trial court ordered, “[F]ather shall have supervised parenting time with the child.

The parties and counsel will come to an agreement regarding who will supervise the

parenting time and a parenting time schedule.” (App. at 18.) The trial court did not make the

findings required by Ind. Code § 31-14-14-1. Even if there is information in the record to

support the trial court’s decision, “our standard of review prohibits use from affirming [a]

judgment based on anything other than the findings provided by the trial court.” V.A.M.C.,

768 N.E.2d at 1001. Accordingly, we reverse and remand for the trial court to enter findings

pursuant to Ind. Code § 31-14-14-1 or remove the restriction on Father’s parenting time with

N.M.E.

       Reversed and remanded.

FRIEDLANDER, J., and BARNES, J., concur.




                                               3